DETAILED ACTION
This office action is in response to application filed on August 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0003]: Language “However the dynamic segmentation process s has large computation overhead making the managing of large datasets difficult” should read “However the dynamic segmentation process [[s]] has large computation overhead making the managing of large datasets difficult”.  
[0057]: Language “Each of the pipe sections 402 are joined together at weld joints 404a, 404b, 404c (referred to collectively as weld joints 402)” should read “Each of the pipe sections 402 are joined together at weld joints 404a, 404b, 404c (referred to collectively as weld joints 404)” since pipe sections 402a, 402b, 402c, 402d, 402e are collectively referred as 402 according to the paragraph (see entire text on [0057]).
[0067]: Language “… in instances where more than one defect is matched together The matching is based on the assumption …” should read “… in instances where more than one defect is matched together. The matching is based on the assumption …”
[0074]: Language “Once the user input is received, it is determined if he matched assets have been confirmed or whether the user has indicated that the defects are not matches (918)” should read “Once the user input is received, it is determined if the matched assets have been confirmed or whether the user has indicated that the defects are not matches (918)”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language should read:
“A method for matching inspection data across multiple inspection runs of a pipeline, the method comprising: 
determining detected signatures of relevant features comprising welds and valves of the pipeline within new inspection data and corresponding relevant features in a 3-dimensional (3D) model of the pipeline stored in a database system to position each of a plurality of measurements along a portion of the 3D model corresponding to a portion of the pipeline where a pipe inspection gauge[[,]]; wherein the new inspection data comprises [[a]] the plurality of measurements taken by [[a]] the pipe inspection gauge that measures magnetic flux leakage (MFL) along pipeline walls during an inspection run[[;]], and a plurality of distances each indicative of a distance the pipe inspection gauge has travelled from a starting location within the pipeline when a respective measurement of the plurality of measurements was taken by the pipe inspection gauge; 
determining one or more pipeline defects in the new inspection data corresponding to one or more existing defects in existing inspection data from a previous inspection run using 
for each of the respective existing defect in the existing inspection data from the previous inspection run; and 
storing the new inspection data and the links between identified defects and existing defects in the database system”.
Appropriate correction is required.

Examiner’s Note
Claim 1 was evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., matching inspection data across multiple inspection runs of a pipeline), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10746900. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim mainly incorporates a processing system for receiving the new inspection data, while both claims recite the same steps to be performed.

Application 16/996641
U.S. Patent No. 10746900
Claim 1.

A method for matching inspection data across multiple inspection runs of a pipeline, the method comprising: 
    determining detected signatures of relevant features comprising welds and valves of the pipeline within new inspection data and corresponding relevant features in a 3-dimensional (3D) model of the pipeline stored in a database system to position each of the plurality of measurements along a portion of the 3D model corresponding to a portion of the pipeline where the respective measurements were taken by the pipe inspection gauge, 
    wherein the new inspection data comprises a plurality of measurements taken by a pipe inspection gauge that measures magnetic flux leakage (MFL) along pipeline walls during an inspection run; and a plurality of distances each indicative of a distance the pipe inspection gauge has travelled from a starting location within the pipeline when a respective measurement of the plurality of measurements was taken by the pipe inspection gauge; 
    determining one or more pipeline defects in the new inspection data corresponding to one or more existing defects in existing inspection data from a previous inspection run using the positions of the plurality of measurements of the new inspection data as positioned along the portion of the 3D model and the positions of the existing inspection data along the 3D model of the pipeline; 
    for each of the determined one or more pipeline defects corresponding to a respective existing defect of the one or more existing defects, linking the determined one or more pipeline defects in the new inspection data to the corresponding existing defect in the existing data from the previous inspection run; and 
    storing the new inspection data and the links between identified defects and existing defects in the database system.
Claim 1.

A method for matching inspection data across multiple inspection runs of a pipeline, the method comprising: 
  receiving at a processing system new inspection data comprising: 
    a plurality of measurements taken by a pipe inspection gauge that measures magnetic flux leakage (MFL) along pipeline walls during an inspection run; and
    a plurality of distances each indicative of a distance the pipe inspection gauge has travelled from a starting location within the pipeline when a respective measurement of the plurality of measurements was taken by the pipe inspection gauge; 
  determining detected signatures of relevant features comprising welds and valves of the pipeline within the received new inspection data and corresponding relevant features in a 3-dimensional (3D) model of the pipeline stored in a database system to position each of the plurality of measurements along a portion of the 3D model corresponding to a portion of the pipeline where the respective measurements were taken by the pipe inspection gauge; 
  determining one or more pipeline defects in the new inspection data corresponding to one or more existing defects in existing inspection data from a previous inspection run using the positions of the plurality of measurements of the new inspection data as positioned along the portion of the 3D model and the positions of the existing inspection data along the 3D model of the pipeline; 
  for each of the determined one or more pipeline defects corresponding to a respective existing defect of the one or more existing defects, linking the determined one or more pipeline defects in the new inspection data to the corresponding existing defect in the existing data from the previous inspection run; and 
  storing the new inspection data and the links between identified defects and existing defects in the database system


Subject Matter Not Rejected Over Prior Art
Claim 1 is distinguished over the prior art of record for the following reasons:
Regarding claim 1. 
Huyse (US 20110196621 A1) discloses:
A method for matching inspection data across multiple inspection runs of a pipeline (Fig. 1, [0035]: a feature matching method matches in-line inspection (ILI) data from two runs ILI 1 and ILI 2 of pipeline inspections), the method comprising: 
determining detected signatures of relevant features comprising welds and valves of the pipeline within new inspection data (Fig. 1, item “Second data set ILI 2”; [0012]: inspection data ILI 2 is obtained at a second time subsequent to a first time), wherein the new inspection data comprises a plurality of measurements taken by a pipe inspection gauge that measures magnetic flux leakage (MFL) along pipeline walls during an inspection run; and a plurality of distances each indicative of a distance the pipe inspection gauge has travelled from a starting location within the pipeline when a respective measurement of the plurality of measurements was taken by the pipe inspection gauge ([0034]: each ILI data set includes log-distance and measurements taken by corresponding instrument (see [0003]), with each run detecting welds and valves (see [0037] and [0041])); 
determining one or more pipeline defects in the new inspection data corresponding to one or more existing defects in existing inspection data from a previous inspection run (Fig. 1, item “First data set ILI 1”; [0012]: inspection data ILI 1 is obtained at a first time) using the positions of the plurality of measurements of the new inspection data and the positions of the existing inspection data (Fig. 1, item “Feature matching algorithm 10”; [0035], [0043]: a feature matching algorithm is used to determine whether features (e.g., defects, see [0003]) in one data set correspond to features in the other data set, with the process employing log-distance); and
for each of the determined one or more pipeline defects corresponding to a respective existing defect of the one or more existing defects, linking the determined one or more pipeline defects in the new inspection data to the corresponding existing defect in the existing data from the previous inspection run (Fig. 1, item “Matched features 30”; [0035]: matched features are determined as features that are present in both the first and second ILI runs, and whose readings appear to represent the same physical feature in each ILI run (see also [0012])).

Regarding storing the new inspection data and the links between identified defects and existing defects in the database system, Zheng (US 20160252481 A1, IDS record) teaches:
“In this example, the process may further comprise taking and/or choosing a given subsequent inspection data, as represented by block 58. The process also may comprise choosing a defect 28 of interest from the subsequent inspection data, as represented by block 60, while noting/storing the corresponding location of the defect 28 in the pipe 22. The process may further comprise determining whether the same defect exists in previous inspection data by finding whether there is a match between the defect 28 and a stored defect in the defect library, as represented by block 62. Determining whether a match exists may involve considering various similarities, such as sensor signal similarity, depth similarity, wall thickness similarity, and/or other similarities. If a match exists (see block 62), the library may be updated automatically or by operator choice with the latest data for the defect 28, as represented by block 64. This type of historical data regarding defects 28 may be kept and stored in the defect library for future use by data processing system 30” ([0037]-[0038]: matching features in different inspection data sets are stored in a library for defect tracking (see [0003] and [0035])).

	Gao (US 20070222436 A1) teaches:
“The method may also include performing two inspections on the pipeline, one inspection performed using the magnetic flux inline tool and another inspection performed using the TranScan TFI tool. The method further includes aligning signal features resulting from the MFL and TFI inspections, and evaluating the aligned signal features for SCC. The method includes determining a number of MFL and TFI signal features that are indicative of potential crack field (PCF) features and potential corrosion features” ([0008]-[0009]: two inspections on a pipeline are performed for aligning signals from the data for determination of defects (see also [0027] regarding history data being stored in a storage device, and [0033] regarding a representation of a section of a pipe with a defect)).

Smith (US 6023986 A) teaches:
“Once the INS coordinates have been adjusted to the accuracy of the GPS coordinates, the position of any features or defects identified by the in-line inspection tool may also be located in terms of GPS coordinates. Such GPS coordinates include latitude, longitude and elevation or nothings, castings, and elevation” (col. 7, lines 3-8: using INS and GPS techniques, position of defects identified by inline inspection tools can also be located in terms of GPS coordinates (see also col. 3, section “In-line Inspection Tool”; see also col. 2, lines 43-47 and col. 5, section “Control Points” regarding control points, such as valves, having geographic coordinates and being identified by inspection tools)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determining detected signatures of relevant features comprising welds and valves of the pipeline within new inspection data and corresponding relevant features in a 3-dimensional (3D) model of the pipeline stored in a database system to position each of the plurality of measurements along a portion of the 3D model corresponding to a portion of the pipeline where the respective measurements were taken by the pipe inspection gauge; and 
determining one or more pipeline defects in the new inspection data corresponding to one or more existing defects in existing inspection data from a previous inspection run using the positions of the plurality of measurements of the new inspection data as positioned along the portion of the 3D model and the positions of the existing inspection data along the 3D model of the pipeline,”
in combination with all other limitations within the claim, as claimed and defined by the applicant(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goroshevskiy; Valerian et al., US 8447532 B1, Metallic constructions integrity assessment and maintenance planning method
Reference discloses recording of anomalies using sensors array for obtaining 3D location of anomalies.
Masaniello; Richard et al., US 6813949 B2, Pipeline inspection system
Reference discloses a method for addressing pipeline anomalies by correlating ultrasonic test data to actual anomaly characteristics.
Tuck; Alan et al., US 6243657 B1, Method and apparatus for determining location of characteristics of a pipeline
Reference discloses a pipeline inspection and defect mapping system using 3D positional versus time representation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857